
	

113 S2048 IS: Encouraging Trade and Investment from New Zealand Act
U.S. Senate
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2048IN THE SENATE OF THE UNITED STATESFebruary 26, 2014Ms. Hirono (for herself, Mr. Lee, Mr. McCain, Mr. Rubio, Mr. Schumer, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo include New Zealand in the list of foreign states whose nationals are eligible for admission
			 into the United States as E–1 and E–2 nonimmigrants if United States
			 nationals are
			 treated similarly by the Government of New Zealand.
	
		1.Short title
			This Act may be cited as the
		  Encouraging Trade and Investment from New Zealand Act.
		2.Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)(E)), New Zealand shall be considered to be a
			 foreign state described in such section if the Government of New Zealand
			 provides similar nonimmigrant status to nationals of the United States.
		
